EXHIBIT 10.1

SHARE PURCHASE AGREEMENT

THIS AGREEMENT dated for reference the 15th day of September, 2006.

AMONG:

PURE BIOFUELS CORP., a Nevada corporation with offices located at 201 – 1040
West 8th Avenue, Vancouver, British Columbia, Canada V6H 1C4

(the “Vendor”)

AND:

CHAD DEGROOT, a resident of British Columbia whose address is c/o 201 – 1040
West 8th Avenue, Vancouver, British Columbia, Canada V6H 1C4

(“DeGroot”)

AND:

ALASTAIR ANDERSON, a resident of British Columbia, whose address is 111 East
46th Avenue, Vancouver, British Columbia, Canada V5W 1Z3

(“Anderson”)

WITNESSES THAT WHEREAS:

A.                         The Vendor is the registered and beneficial owner of
all of the issued and outstanding common shares (the “Shares”) in the capital of
Metasun Software Corp. (the “Company”); and

B.                          The Vendor has agreed to sell the Shares to DeGroot
and Anderson (each, a “Purchaser” and collectively, the “Purchasers”) in
accordance with the amounts set out in Schedule A and the Purchasers have agreed
to purchase the Shares in consideration for the return and cancellation of the
shares of common stock in the capital of the Vendor held by the Purchasers in
accordance with the amounts set out in Schedule B (the “Consideration Shares”)
and the waiver and forgiveness of any outstanding amounts owed by the Vendor to
the Purchasers (the “Outstanding Amounts”) in accordance with the terms and
conditions hereinafter set forth.

 



 


--------------------------------------------------------------------------------



 

- 2 -

 

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree each with the others as follows:

1.

WARRANTIES AND REPRESENTATIONS

1.1          The Vendor represents and warrants to the Purchasers with the
intent that the Purchasers will rely thereon in entering into this Agreement and
in concluding the purchase and sale contemplated herein, that:

 

(a)

the Vendor is the registered and beneficial owner of the Shares and the Vendor
has no interest, legal or beneficial, direct or indirect, in any shares of, or
the assets or business of the Company other than the Shares;

 

(b)

the Shares are validly issued and outstanding as fully paid and non-assessable
in the capital of the Company and are free and clear of all liens, charges and
encumbrances;

 

(c)

the Vendor has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the legal and beneficial title and ownership of the Shares
to the Purchasers; and

 

(d)

no person, firm, corporation or entity of any kind has or will have on or after
the Closing Date (hereinafter defined) any agreement, right or option,
consensual or arising by law, present or future, contingent, pre-emptive or
absolute, or capable of becoming an agreement, right or option:

 

(i)

to require the Company to issue any further or other shares in its capital or
any other security or interest convertible or exchangeable into shares in its
capital or to convert or exchange any securities into or for shares in the
capital of the Company,

 

(ii)

for the issue or allotment of any of the authorized but unissued shares in the
capital of the Company,

 

(iii)

to require the Company to purchase, redeem or otherwise acquire any of the
issued and outstanding shares in the capital of the Company, or

 

(iv)

to purchase or otherwise acquire any shares in the capital of the Company.

1.2          The Purchasers warrant and represent to the Vendor with the intent
that the Vendor will rely thereon in entering into this Agreement and in
concluding the purchase and sale herein, the Purchasers have the power and
capacity and good and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth.

 



 


--------------------------------------------------------------------------------



 

- 3 -

 

 

2.

PURCHASE AND SALE

2.1          On the basis of the representations and warranties of the Vendor
set forth in clause 1.1 of this Agreement and subject to the terms and
conditions of this Agreement, the Purchasers agree to purchase from the Vendor
and the Vendor agrees to sell to the Purchasers the Shares on the Closing Date
(the “Share Transfer”).

3.

CONSIDERATION

3.1                        In consideration for the Share Transfer, the
Purchasers will transfer the Consideration Shares to the Vendor and waive and
forgive the Outstanding Amounts. The Purchasers hereby agree that, upon the
transfer of the Shares by the Vendor in accordance with the provisions of this
Agreement, the Outstanding Amounts will be fully satisfied and extinguished, and
the Purchasers will remise, release and forever discharge the Vendor and its
respective directors, officers, employees, successors, solicitors, agents and
assigns from any and all obligations relating to the Outstanding Amounts.

4.

CLOSING DATE

4.1          The Closing Date is September 15, 2006 or such other date as the
parties hereto may agree in writing.

5.

NOTICE

5.1          Any notice required or permitted to be given under this Agreement
will be validly given if in writing and delivered, sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy or sent by prepaid registered mail, addressed to the applicable
party at its address indicated on the first page of this Agreement or to such
other address as any party may specify by notice in writing to the other. Any
notice delivered on a Business Day will be deemed conclusively to have been
effectively given on the date notice was delivered and any notice given by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed conclusively to have been
given on the date of such transmission. Any notice sent by prepaid registered
mail will be deemed conclusively to have been effectively given on the third
Business Day after posting, but if at the time of posting or between the time of
posting and the fifth Business Day thereafter there is a strike, lockout or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

6.

GENERAL PROVISIONS

6.1

Time is of the essence of this Agreement.

6.2          The parties will execute and deliver all such further documents and
instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.

6.3          This Agreement is the whole agreement between the parties hereto in
respect of the purchase and sale contemplated hereby and there are no
warranties, representations, terms,

 



 


--------------------------------------------------------------------------------



 

- 4 -

 

 

conditions, or collateral agreements expressed or implied, statutory or
otherwise, other than expressly set forth in this Agreement.

6.4          This Agreement will enure to the benefit of and be binding upon the
parties hereto, and their respective heirs, administrators, executors,
successors and assigns.

6.5          This Agreement will be governed by and construed in accordance with
the laws of British Columbia, and the parties hereby attorn to the jurisdiction
of the Courts of competent jurisdiction of British Columbia in any proceeding
hereunder.

IN WITNESS WHEREOF the parties have caused this Agreement to be executed under
seal and delivered this 15th day of September, 2006.

METASUN ENTERPRISES, INC.

 

 

Per:

/s/ Chad DeGroot                                  

 

Name: Chad DeGroot

 

 

Title:

President

 

 

EXECUTED by CHAD DEGROOT in the presence of:

/s/ Vikram Dhir
Signature
Vikram Dhir
Print Name
800, 885 West Georgia Street
Address
Vancouver, BC V6C 3H1

Lawyer
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Chad DeGroot
CHAD DEGROOT

 

 

 



 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

EXECUTED by ALASTAIR ANDERSON in the presence of:

                                                                         
Signature
                                                                         
Print Name
                                                                         
Address
                                                                         

                                                                         
Occupation

)
)
)
)
)
)
)
)
)
)
)
)
)






/s/ Alastair Anderson
ALASTAIR ANDERSON

 

 



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

On the Closing Date, the Vendor will transfer the following number of Shares to
the respective Purchaser as set out below:

Name of Purchaser

No. of Shares to be transferred

Chad DeGroot

10,000,000

Alastair Anderson

0

 

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

SCHEDULE B

On the Closing Date, the Purchasers, as set out below, will transfer the
following number of Consideration Shares to the Vendor:

Name of Purchaser

No. of Consideration Shares to be transferred

Chad DeGroot

27,145,710

Alastair Anderson

7,984,033

 

 

 



 

 

 